Exhibit 23.1 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Parsippany, NJ 07054 Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in the Amended Registration Statement (Form S-1/A) pertaining to the registration of 24,050,440 shares of common stock of JPAK Group, Inc., of our report dated September 10, 2009 with respect to the financial statements of JPAK Group, Inc. for the years ended June 30, 2009 and 2008; and of our report dated January 27, 2010 with respect to the financial statements of JPAK Group, Inc. for the periods ended December 31, 2009 and 2008. We also consent to the reference to us under the heading “Experts” in the above referenced Registration Statement. /s/ Patrizio & Zhao, LLC Patrizio & Zhao, LLC Certified Public Accountants and Consultants Parsippany, New Jersey April 8, 2010
